ORDER
PER CURIAM.
Mark Valdez appeals from the judgment entered after a jury trial on his negligence action against Gary Alford for damages *3arising from two separate automobile accidents. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error. No jurisprudential purpose would be served by a written opinion. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).